Case 5:19-cv-02487-GW-SHK Document 20 Filed 04/23/20 Page 1 of 1 Page ID #:77




1    CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
2    Phyl Grace, Esq., SBN 171771
     Russell Handy, Esq., SBN 195058
3    Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    phylg@potterhandy.com
6
     Attorneys for Plaintiff, FRANK SOTO
7
8                              UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA

10   FRANK SOTO,                                 )   Case No.: 5:19-cv-02487-GW-SHK
                                                 )
11           Plaintiff,                          )
       v.                                        )   NOTICE OF SETTLEMENT AND
12                                               )   REQUEST TO VACATE ALL
     ARTURO CASTANEDA, in individual and )           CURRENTLY SET DATES
     representative capacity as trustee under the)
13   Castaneda Trust dated May 27, 2015;
     MARTHA CASTANEDA, in individual and )
14   representative capacity as trustee under the)
     Castaneda Trust dated May 27, 2015;         )
15   A M CASTANEDA, INCORPORATED, a )
     California Corporation; and Does 1-10,
16
             Defendants.
17
            The plaintiff hereby notifies the court that a global settlement has been reached in
18
     the above-captioned case and the parties would like to avoid any additional expense,
19
     and to further the interests of judicial economy.
20
            The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21
     dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
22
     parties will be filed within 60 days.
23
24                                     CENTER FOR DISABILITY ACCESS
25
     Dated: April 23, 2020             By: /s/ Phyl Grace
26
                                              Phyl Grace
27                                            Attorney for Plaintiff
28


     Notice of Settlement             -1-                5:19-cv-02487-GW-SHK
